            Case 1:21-cv-01556-JMC Document 1 Filed 06/23/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               BALTIMORE DIVISION

JEONG SOON KIM,

       Plaintiff,

v.                                                      Civil Action No.: 1:21-cv-01556

COSTCO WHOLESALE CORPORATION,

       Defendant.

                                     NOTICE OF REMOVAL

       Defendant, Costco Wholesale Corporation (“Costco”), by counsel, files this Notice of

Removal pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, on the following grounds:

       1.      This civil action was commenced by the filing of a Complaint on or about June 1,

2021, and is currently pending in the Circuit Court for Howard County, Maryland. Copies of all

process, pleadings, papers and orders which have been served on or received by the Defendant are

attached to this Notice as Exhibits A through C.

       2.      A copy of the Complaint was served on Costco on or about June 9, 2021. This

was Costco’s first notice that a Complaint had been filed and was pending against it.

       3.      No further proceedings have been had in this action.

       4.      The amount in controversy in the action, exclusive of interest and cost, is in excess

of $75,000.00, (See Pl.’s Compl., Ex. A).

       5.      Plaintiff is, and was at the time this action was filed, a citizen and resident of

Howard County, Maryland. (See Exhibits A-C.)
              Case 1:21-cv-01556-JMC Document 1 Filed 06/23/21 Page 2 of 3



         6.      Costco Wholesale Corporation is, and was at the time this action was filed, a

corporation incorporated in the State of Washington, with its principal place of business in the State

of Washington. Costco was not, and is not now, a citizen of the State of Maryland.

         7.      This action involves a controversy wholly between citizens of different states. There

is complete diversity of citizenship as to Plaintiff and Defendant.

         8.      This Court has original jurisdiction in this action pursuant to 28 U.S.C. § 1332(a),

and the action may therefore be removed to this Court pursuant to 28 U.S.C. § 1441(a).

         9.      Costco desires to remove this action to this Court.

         10.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed within thirty (30)

days after receipt of Plaintiff’s Complaint by Costco through service or otherwise.

         WHEREFORE, Costco Wholesale Corporation, by counsel, respectfully requests that the

above-entitled action be removed from the Circuit Court of Howard County, Maryland, to this

Court.

                                                Respectfully submitted,

                                                COSTCO WHOLESALE CORPORATION


                                            By: /s/ J. Matthew Haynes, Jr.
                                               J. Matthew Haynes, Jr.
                                               Maryland Federal Bar No.: 028503
                                               MCCANDLISH HOLTON, PC
                                               1111 East Main Street, Suite 2100
                                               P.O. Box 796
                                               Richmond, Virginia 23218
                                               (804) 775-3100 Telephone
                                               (804) 775-3800 Facsimile
                                               mhaynes@lawmh.com
                                               Counsel for Costco Wholesale Corporation



                                                    2
          Case 1:21-cv-01556-JMC Document 1 Filed 06/23/21 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of June, 2021, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will then send notification of such filing (NEF)

to the following:

John D. Shin
CPF ID No. 9306230323
Shin Legal, LLC
10440 Little Patuxent Pkwy, Ste 300
Columbia, Maryland 21044
Telephone: (410) 740-5649
Facsimile: (410) 740-5643
john@shinlegal.com
Counsel for the Plaintiff
And via electronic filing on MDEC to:

Wayne A. Robey, Clerk
Circuit Court for Howard County, Maryland
8360 Court Avenue
Ellicott City, Maryland 21043
Main: (410) 313 - 2111
Civil: (410) 313 - 3822



                                              /s/ J. Matthew Haynes, Jr.
                                              J. Matthew Haynes, Jr.
                                              Maryland Federal Bar No.: 028503
                                              MCCANDLISH HOLTON, PC
                                              1111 East Main Street, Suite 2100
                                              P.O. Box 796
                                              Richmond, Virginia 23218
                                              (804) 775-3100 Telephone
                                              (804) 775-3800 Facsimile
                                              mhaynes@lawmh.com
                                              Counsel for Costco Wholesale Corporation




                                                  3
